Citation Nr: 1010957	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  06-28 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD), 
memory loss, dementia (Alzheimer's), and major depression 
with anxiety.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1958 to January 
1980.  He served in the Republic of Vietnam from September 
1965 to August 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection to PTSD.  As a result 
of the Veteran's relocation, the Agency of Original 
Jurisdiction is now the Pittsburg, Pennsylvania RO.  See 
December 2009 Memorandum.

This claim came before the Board in July 2009, which remanded 
for further development.  That development has been 
sufficiently accomplished.  A remand by the Board confers 
upon the appellant, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's September 2006 substantive appeal indicated the 
Veteran requested a travel board hearing.  Indeed the typed 
comment attributable to his representative requested the 
earliest possible board.  Although the Board's Veterans 
Appeals Control and Locator System (VACOLS) notes that the 
Veteran did not appear at the scheduled hearing, the notice 
letter informing the Veteran of a scheduled travel board 
hearing is not of record.  Please obtain a copy of this 
notice letter and incorporate it into the claims file.  If no 
document can be found to clarify that the Veteran was 
properly notified of the travel board hearing, then ask the 
Veteran if he still desires a hearing and if so, afford him 
an opportunity to testify before a Veterans Law Judge.

The January 2005 letter sent to USASCURR in an attempt to 
verify the Veteran's stressors included the incorrect unit of 
assignment (Co. C, 78th Sig Bn 6th US Army) for the Veteran's 
service in the Republic of Vietnam.  As indicated in his 
personnel documents, from September 1965 to August 1966 the 
Veteran was assigned to the U.S. Army, 6th Battalion, 56th 
Artillery.  The Board notes that there is a website which 
purports to give some history of this unit's service in 
Vietnam.  See 6th Battalion, 56th Artillery (HAWK), 
(6thbattalion56thartiller.com).  The Board notes in the 
Veteran's statement received August 2003, he remember being 
caught in a firefight near Bien Hoa.  In this regard, it is 
noted that the fact that a Veteran was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).  In other 
words, the Veteran's presence with the unit at the time such 
attacks occurred corroborates his statement that he 
experienced such attacks personally.  A stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  Accordingly, the Board finds that further 
development in this regard is warranted.  Another letter, 
bearing the correct unit of assignment, must be sent to the 
appropriate agency in another attempt to verify the Veteran's 
stressor.    

Finally, a reference in the Veteran's June 2003 treatment 
records from the Veteran's Center indicates that because of 
his memory loss and his placement of medical leave from his 
employer, the Veteran had submitted an application for Social 
Security Disability benefits and had been awarded these 
benefits.  In a December 2009 inquiry, VA personnel confirmed 
the Veteran's then current address in a Social Security 
database; however the copied information did not indicate 
whether the Veteran had been awarded benefits.  Now that VA 
is on notice regarding the receipt of these benefits, VA must 
obtain copies of the underlying medical evidence.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Newark, New Jersey, RO to 
determine whether that RO has any copies 
of notice letters addressed to the Veteran 
informing him of a May 2009 travel board 
hearing date.  If there is a negative 
reply, contact the Veteran and his 
representative to determine whether the 
Veteran still wants a hearing, and if so, 
afford him a hearing.  Document any 
responses in the record.  

2.  Determine whether the Veteran has been 
awarded Social Security disability 
benefits.  If so, request a copy of the 
determination letter and the underlying 
medical documents from the appropriate 
office and incorporated these documents 
into the claims file.  Document any 
negative replies.  

3.  Prepare a summary of the Veteran's 
claimed stressors.  That summary, and all 
associated documents, should be sent to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) in order that they 
might provide any information which could 
corroborate the Veteran's alleged 
stressors, i.e., being a member of the 
U.S. Army, 6th Battalion, 56th Artillery, 
near Bien Hoa, during a firefight in 
September 1965 to October 1965, or from 
November 1965 to December 1965.  As well, 
document for the record any negative 
replies.

4.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include a discussion of any Internet 
article generated or printed and reviewed, 
and given the opportunity to respond 
thereto.  The Veteran's representative 
should also be provided with the 
opportunity to submit a VA Form 646 before 
returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


